
	
		I
		112th CONGRESS
		1st Session
		H. R. 413
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. Stark introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To reduce the budget of the Department of Defense to the
		  level provided for fiscal year 2008 and to freeze the budget at such level
		  through fiscal year 2016.
	
	
		1.Short titleThis Act may be cited as the
			 Defense and Deficit Reduction
			 Act.
		2.FindingsCongress finds the following:
			(1)Under H. Res. 38,
			 the Chair of the Committee on the Budget shall include in the Congressional
			 Record an allocation for the remainder of fiscal year 2011 that assumes
			 nonsecurity spending at fiscal year 2008 levels.
			(2)Reductions in
			 defense spending should be included in any effort to reduce Federal outlays and
			 reduce the national deficit.
			(3)In fiscal year
			 2010, defense spending comprised 58 percent of discretionary spending.
			(4)If defense
			 spending continued at fiscal year 2010 levels for the next 5 years, it would
			 total $3,600,000,000,000.
			(5)Reducing defense
			 spending to fiscal year 2008 levels would save approximately $182,000,000,000
			 over 5 years compared to current levels.
			(6)In January 2011
			 Secretary of Defense Gates stated that the Administration is seeking
			 $78,000,000,000 in cuts to the defense budget over the next five years on top
			 of $100,000,000,000 in efficiencies. This savings should be used to decrease
			 the deficit.
			(7)President Obama
			 has pledged to begin drawing down forces in Afghanistan in July 2011 with a
			 goal of full withdrawal in 2014. With a decrease in troops abroad, our defense
			 spending should decrease.
			(8)In a CBS News Poll
			 from January 2011, over 50 percent of Americans questioned would reduce defense
			 spending to decrease the Federal deficit.
			(9)The United States
			 currently spends more on its military and defense than the next 19 biggest
			 spending nations combined.
			(10)Making reasonable
			 reductions to the defense budget can help to solve the Nation’s long-term
			 fiscal problems.
			3.Reduction and
			 freeze in budget of Department of Defense
			(a)Reduction and
			 freezeThe aggregate amount
			 of funds appropriated or otherwise made available for military functions
			 administered by the Department of Defense (other than the functions excluded by
			 subsection (b)) for a fiscal year may not exceed—
				(1)in the case of fiscal year 2011, the
			 aggregate amount of funds appropriated or otherwise made available for military
			 functions administered by the Department of Defense (other than the functions
			 excluded by subsection (b)) for fiscal year 2008; and
				(2)in the case of
			 fiscal years 2012 through 2016, the aggregate amount of funds appropriated or
			 otherwise made available for such functions for the previous fiscal
			 year.
				(b)Exclusion of
			 military personnel pay and benefitsIn determining the aggregate amount of
			 funds appropriated or otherwise made available for military functions
			 administered by the Department of Defense for fiscal year 2008 or any
			 subsequent fiscal year for purposes of subsection (a), there shall be excluded
			 all amounts appropriated or otherwise made available in general and
			 supplemental appropriations Acts for—
				(1)military
			 personnel, reserve personnel, and National Guard personnel accounts of the
			 Department of Defense, generally title I of the annual Department of Defense
			 appropriations Act;
				(2)the Defense Health
			 Program; and
				(3)drug interdiction
			 and counter-drug activities of the Department of Defense, but only to the
			 extent the amounts were transferred to personnel accounts referred to in
			 paragraph (1).
				(c)Use of
			 savingsAll funds saved by the implementation of this section
			 shall be used for deficit reduction.
			
